                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                 Plaintiff,

v.                                                           Case No. 19-10023-2-JWB

KEVAS L. BALLANCE,

                 Defendant.


                                  MEMORANDUM AND ORDER

          This case comes before the court on Defendant’s motion to suppress (Doc. 65). The motion

has been fully briefed (Doc. 73) and the court held an evidentiary hearing on December 19, 2019.

Defendant’s motion is DENIED for the reasons herein.

     I.      Facts and Procedural History

          On May 1, 2018, Charles Shell was employed as an officer with the Newton Police

Department and was on patrol. Shell received a dispatch over the radio regarding suspicious

activity that was reported to 911. According to the dispatcher, an unidentified employee from

Hibbett Sports in Newton, Kansas, stated that there was an individual that had left the store

approximately five minutes earlier. This individual had been attempting to return an item to the

store. The individual matched the description of an individual who had previously passed

counterfeit bills on an unknown date. The employee described the individual as a black male,

wearing a white shirt and blue jeans. Additionally, the employee stated that the individual left the

store in a black Nissan Armada and that the vehicle was traveling northbound on Main Street. The

employee also relayed the license plate information to dispatch. This information was given to




                                                 1
Shell.1 At the time, Shell was traveling southbound on Main Street, approximately a mile and a

half north of Hibbett Sports. Officer Luke Winslow was at the jail at the time the information was

relayed over dispatch. Winslow testified that he recalled that the employee reported that the

suspect was returning athletic shoes that had been purchased with counterfeit currency and that the

suspect had been involved in this fraudulent conduct at a Hibbett Sports store in a neighboring

city. Although Winslow did not recall if the employee gave the date of the prior transaction, he

testified that he understood the transaction to have occurred recently.

        Shell observed a black Armada parked on the north side of a parking lot at a Dillon’s store.

The Armada then pulled through the parking lot and parked at a gas pump at a nearby Kwik Shop.

Shell observed that it was being driven by a black male with a white t-shirt. Shell also confirmed

that the license plate number was the same plate number reported to dispatch. Shell pulled in

behind the Armada. The driver and a passenger exited. The passenger was a black male wearing

a white t-shirt and jeans. The passenger looked down and away from Shell as he walked by him.

Shell then made contact with the driver. The driver stated that his name was Joseph Richard.

Richard informed Shell that he had been at the Hibbett Sports store. Richard stated that his

passenger was attempting to return some shoes at the store.                      Shell asked Richard for his

identification. Richard then opened the rear door of the vehicle and, in doing so, Shell observed

two pairs of shoes in a Hibbett Sports bag on the floor of the vehicle. Richard stated that the shoes

were the ones that the passenger was trying to return and that they had just been purchased the day

before. Richard stated that his passenger was Kevas (referred to throughout as “Defendant”).

Richard stated that Defendant, who had gone inside the store, was going to come back to the




1
 Based on Shell’s testimony, he was having some difficulty recollecting exactly what was relayed from the dispatcher.
His testimony was based on his memory as he did not have his report.

                                                         2
vehicle. After being asked questions regarding the store and counterfeit currency, Richard told

Shell and Officer Luke Winslow, who arrived on the scene, to ask Defendant.

       Shell then observed that Defendant walked out of the store and then began walking towards

the street instead of returning to the vehicle. Shell asked Richard if that was Defendant. Richard

responded that it was. Winslow got into his patrol car and drove towards Defendant. Winslow

then told Defendant to come and talk to him. Defendant walked over. Winslow then patted him

down to check for weapons. Defendant admitted that he had been in the vehicle with Richard but

said that he was walking to the liquor store. Winslow told Defendant that there is not a liquor store

in the direction that Defendant was walking. Defendant stated that there had to be a liquor store

in that direction. Winslow asked Defendant for his identification. Defendant provided Winslow

with identification from the Kansas Department of Corrections. Defendant stated that he was in

Newton to try to return shoes for his cousin but that the store would not let him return the shoes

because his identification did not have an address listed on it. Winslow asked Defendant if he

could look at the bills that were in his wallet. Defendant then handed the wallet over to Winslow

who looked through it and handed it back. Winslow then asked Defendant why the store would

say that Defendant had been passing counterfeit bills. Defendant then put his hand in his pocket.

Winslow told Defendant to take his hand out of his pocket and asked him if he could make sure

that Defendant had nothing in his pockets. Defendant responded by stating, “go ahead.” Winslow

then searched Defendant’s pockets. Defendant had a full sheet of counterfeit currency in one

pocket. The counterfeit currency was seized, and Defendant was arrested. During the booking

procedure, additional counterfeit currency was discovered in Defendant’s shoe.

       Defendant moves to suppress the seized items on the basis that the officers did not have

reasonable suspicion to stop him and that his consent to search his pockets was involuntary.



                                                 3
   II.      Analysis

         The Fourth Amendment to the United States Constitution protects “[t]he right of the people

to be secure in their persons, houses, papers, and effects against unreasonable searches and

seizures.” U.S. Const. amend. IV. In Terry v. Ohio, 392 U.S. 1 (1968), the Supreme Court

“established that a law enforcement officer may, in appropriate circumstances and in an

appropriate manner, approach a person to investigate possible criminal behavior even if he lacks

probable cause to arrest.” United States v. Whitley, 680 F.3d 1227, 1232 (10th Cir. 2012) (citation

omitted.) To be considered reasonable, such an “investigatory detention” must be justified at its

inception and be reasonably related in scope to the circumstances that justified the interference in

the first place. United States v. Martinez, 910 F.3d 1309, 1313 (10th Cir. 2018).

         Whether reasonable suspicion exists does not depend on any one factor, but on the totality

of the circumstances.     Id.   Before initiating an investigatory stop, an officer must have a

“particularized and objective basis for suspecting an individual may be involved in criminal

activity.” Id. (citation omitted.) “A confidential tip may justify an investigatory stop if under the

totality of the circumstances the tip furnishes both sufficient indicia of reliability and sufficient

information to provide reasonable suspicion that criminal conduct is, has, or is about to occur.”

United States v. Madrid, 713 F.3d 1251, 1258 (10th Cir. 2013) (quoting United States v. Leos–

Quijada, 107 F.3d 786, 792 (10th Cir. 1997)).

         [R]elevant factors include: (1) whether the informant lacked “true anonymity” (i.e.,
         whether the police knew some details about the informant or had means to discover
         them); (2) whether the informant reported contemporaneous, firsthand knowledge;
         (3) whether the informant provided detailed information about the events observed;
         (4) the informant's stated motivation for reporting the information; and (5) whether
         the police were able to corroborate information provided by the informant.

Id. No single factor is dispositive. Id.




                                                  4
        In this case, the officers knew that the caller was an employee at the Hibbett Sports store.

As such, the informant was not entirely anonymous and the officers had means to discover the

identity of the caller by going to Hibbett Sports and speaking with the employee. See United States

v. Chavez, 660 F.3d 1215, 1222 (10th Cir. 2011) (caller did not provide name but stated that he

was an employee at a specific Wal-Mart store). With respect to the second factor, the employee

was reporting contemporaneous, firsthand knowledge regarding the suspect’s actions at the

Newton store. The individual had just left the store five minutes prior. But based on the

employee’s statement that the suspect “matched the description” of an individual who was

suspected of passing counterfeit currency, the employee was likely not relaying firsthand

knowledge of the suspected criminal activity. With respect to the third factor, the employee

provided specific information regarding the make, model, and license plate number of the vehicle

and a description of the individual at the store. The vehicle was reportedly traveling north on Main

and that vehicle was then located north of the store and on Main Street. Moreover, the individual

was wearing clothing that matched the employee’s description. Again, this does not go to specific

information regarding criminal activity but rather information that would enable the officers to

identity the suspect. A tip must “be reliable in its assertion of illegality, not just in its tendency to

identify a determinate person.” United States v. Quezada-Enriquez, 567 F.3d 1228, 1233 (10th

Cir. 2009) (quoting Fla. v. J.L., 529 U.S. 266, 272 (2000)). With respect to information regarding

the criminal activity, the employee stated that the individual was attempting to return athletic shoes

that were purchased with counterfeit currency. Dispatch did not relay or the employee did not

report how he or she knew that those particular shoes were the shoes that were purchased with

counterfeit currency. Although there was not a specific date and location of the previous purchase,

Winslow testified that he believed that it was recent and at a different Hibbett Sports store in a



                                                   5
neighboring city. With respect to the fourth factor, the motivation for the call was to report an

individual who was suspected of criminal activity on a previous occasion at another Hibbett Sports

store. See Chavez, 660 F.3d at 1222. Finally, the police were able to corroborate some of the

information provided by the employee. The vehicle’s license plate matched the license plate

number given; the vehicle matched the description; and Defendant matched the description

provided. Additionally, Richard corroborated the information by admitting that Defendant had

been in the Hibbett Sports store trying to return some shoes. Moreover, Richard told the officers

that although they had not purchased anything on that day, they had purchased the shoes on the

previous day. The facts that were corroborated by Richard provide additional reliability to the

information in the employee’s 911 call. See United States v. Carroll, 491 F. App'x 900, 903 (10th

Cir. 2012)

       Defendant argues that the information provided by the employee was not sufficient to

support a suspicion that Defendant had been the individual who previously passed the counterfeit

bills, only the conclusion that Defendant was the individual identified by the employee. Defendant

cites to United States v. Martinez, supra, in support of the position that the generic description is

not sufficient. Martinez, however, is distinguishable. In that case, the officer had knowledge that

a car with a certain make and color was possibly involved in a robbery that occurred more than 65

miles away and involved a Native American wearing glasses. Martinez, 910 F.3d at 1316. The

license plate of the vehicle was not provided. The circuit court held that this was insufficient to

support a finding of reasonable suspicion. Id. In this case, the officers were provided with the

license plate number of the vehicle and the direction of travel. Moreover, the vehicle was then

located a short distance away from the Hibbett Sports store and on the same street. Additionally,

although the description of the individual given to dispatch may have described clothing that could



                                                 6
be worn by a number of people- jeans and a white t-shirt- Defendant was wearing that clothing

while riding as a passenger in the same vehicle.

        Defendant’s argument is that the caller’s information is not reliable unless he provides

more background information regarding the description of the individual on the date the individual

passed the counterfeit currency. As stated at the hearing, the government has clearly established

that the employee provided reliable information regarding the individual who was in the store and

attempting to return the shoes. The information provided by the caller must also provide sufficient

information to support “reasonable suspicion that criminal conduct is, has, or is about to occur.”

Madrid, 713 F.3d at 1258. The employee stated that Defendant matched the description of the

individual who passed counterfeit currency but did not explain how or why Defendant matched

the description of the individual. Dispatch was not provided with the description that the employee

was given, presumably by another employee who witnessed the purchase. The employee did state

that the individual (Defendant) was attempting to return athletic shoes that were purchased with

the counterfeit currency. Based on the employee’s representation that the shoes that Defendant

was attempting to return were the shoes previously purchased with counterfeit currency, the court

finds that it is reasonable for an officer to assume that the individual attempting to return the shoes

is the same individual who purchased those shoes in the first instance. Moreover, viewing all of

the facts, there is simply no evidence to support the conclusion that the employee concocted this

story. The employee was not entirely anonymous as he was an employee of a specific store in

Newton and the officers had the ability to follow up with this employee in their investigation. See

Carroll, 491 F. App'x at 903 (“The fact the caller provided authorities some basis for discovering

[his] identity makes it ... less likely [his] tip was phony.”) (citation omitted).




                                                   7
         That said, the court is to look at the totally of the circumstances to determine whether the

officers had reasonable suspicion to suspect Defendant of criminal activity. The employee’s 911

call is not the entirety of the circumstances known to the officers at the time Defendant was

questioned. The officers had also learned additional information from their discussion with

Richard. Notably, Richard’s statements corroborated the information relayed by the employee.

Richard stated that Defendant attempted to return shoes to Hibbett Sports. Richard also had those

shoes in the back of his vehicle and the shoes had just been purchased the previous day. Richard

also told the officers to talk to Defendant about passing counterfeit currency. This fact is

significant in that rather than outright denying any involvement in counterfeit currency, Richard

deflected the officer’s inquiry on that topic to Defendant.

         Moreover, the court finds that Defendant’s conduct upon seeing the officers also

contributes to the officers’ reasonable suspicion of criminal activity. “Unprovoked flight upon

noticing the police” is a factor in determining reasonable suspicion. Carroll, 491 F. App'x at 903.

Upon seeing Shell, Defendant avoided eye contact with the officer and went into the store. Richard

expected Defendant to return to the vehicle after leaving the store. Defendant did not. Rather,

Defendant left on foot. The officers believed that Defendant was attempting to flee the area.

Therefore, these actions by Defendant contribute to the officers’ reasonable suspicion of criminal

activity. Id.

         The court finds that the 911 call, the corroborated facts by Richard, and Defendant’s actions

in attempting to flee provided the officers with a particularized and objective basis for suspecting

Defendant had been involved in criminal activity. See Madrid, 713 F.3d at 1262.2 The court finds



2
 The fact that the suspected criminal activity being investigated was in the past does not diminish the suspicion. The
Supreme Court has “held that the Fourth Amendment permits police officers to conduct an investigatory stop if they
have a ‘reasonable suspicion, grounded in specific and articulable facts, that a person they encounter was involved in

                                                          8
that Winslow’s actions in stopping Defendant and questioning him were reasonable under the

Fourth Amendment. Moreover, Officer Winslow’s suspicion of criminal activity was further

heightened when Defendant attempted to explain his unexpected flight from the area by stating

that he had decided to walk to a non-existent liquor store rather than return to the vehicle, as

Richard indicated he would.

        With respect to the search of Defendant’s pockets, the government contends that Defendant

gave consent to search. Voluntary consent is a recognized exception to the Fourth Amendment’s

requirement that searches must be conducted pursuant to a warrant and with probable cause.

Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973). The voluntariness of a defendant’s consent

to search “is a question of fact to be determined from the totality of all the circumstances.” United

States v. Ramos, 723 F. App'x 632, 639 (10th Cir. 2018), cert. denied, No. 17-9203, 2018 WL

2725957 (U.S. Oct. 1, 2018) (quoting Schneckloth, 412 U.S. at 227)). “The government bears the

burden of showing the consent was voluntary by (1) proffering clear and positive testimony that

consent was unequivocal and specific and freely given and (2) proving that this consent was given

without implied or express duress or coercion.” United States v. Flores, 641 F. App'x 817, 821

(10th Cir. 2016) (quoting United States v. Salas, 756 F.3d 1196, 1203 (10th Cir. 2014)). In

determining whether consent was voluntary, some relevant considerations include:

        physical mistreatment, use of violence, threats, promises, inducements, deception,
        trickery, or an aggressive tone, the physical and mental condition and capacity of
        the [person who gave consent], the number of officers on the scene, and the display
        of police weapons. Whether an officer ... obtains consent pursuant to a claim of
        lawful authority, or informs [someone] of his or her right to refuse consent also are
        factors to consider in determining whether consent given was voluntary under the
        totality of the circumstances.

Id. (quoting United States v. Jones, 701 F.3d 1300, 1318 (10th Cir. 2012)).


or is wanted in connection with a completed felony.’” United States v. Moran, 503 F.3d 1135, 1141 (10th Cir. 2007)
(citing United States v. Hensley, 469 U.S. 221, 229 (1985)).

                                                        9
       The court has reviewed the video of the interaction between Defendant and Winslow.

Although Winslow was in uniform and had a service weapon, the weapon was holstered. Shell

was not present during this time and remained with Richard by the gas pump. Therefore, only one

officer was present during the interaction with Defendant. Winslow did not threaten Defendant,

and while the officer’s tone of voice was firm and direct, it was not aggressive. Winslow asked

Defendant if he could search his pockets and Defendant immediately said, “go ahead.” There is

no indication that Defendant was coerced, threatened, made promises, or tricked. Defendant

argues that Winslow’s tone was accusatory and that Winslow essentially called him a liar, thereby

rendering his consent involuntary. Defendant, however, cites no authority for this proposition.

Based on the totality of the circumstances, the court finds that Defendant voluntarily consented to

the search of his pockets.

       III.    Conclusion

       Defendant’s motion to suppress (Doc. 65) is DENIED.

       IT IS SO ORDERED this 16th day of January 2020.

                                             ___s/ John W. Broomes_____________
                                             JOHN W. BROOMES
                                             UNITED STATES DISTRICT JUDGE




                                                10
